262 U.S. 724
43 S.Ct. 704
67 L.Ed. 1202
The STATE OF OKLAHOMA, complainant,v.The STATE OF TEXAS, defendant; The United  States, intervener.
No. 18, original.
Supreme Court of the United States
June 11, 1923

1
(1) Lot 4 of section 34 in township 4 south of range 14 west embraced in allotment No. 3385, Comanche, 1910, to Day Tah-Too-Ah-Ni-Pah;


2
(2) Lot 1 of section 33 in township 4 south of range 14 west embraced in allotment No. 3303, Kiowa, 1910, to Ray Do-Yah;


3
(3) Lot 6 of section 5 in township 5 south of range 14 west embraced in allotment No. 3293, Kiowa, 1910, to Maggie Turtle Mountain Reid; and


4
(4) Lot 5 of section 5 and lot 3 of section 8 in township 5 south of range 14 west embraced in allotment No. 3413, Comanche, 1910, to Robert To-Quothy,


5
It is ordered as to each of these tracts that the same, including so much of the bed of Red River as lies in front thereof and north of the medial line of the river, be released from the receivership and the possession be surrendered by the receiver upon fulfillment as to such tract of the following conditions, and not otherwise:


6
(a) The execution and presentation to the receiver of satisfactory agreements, approved by the Secretary of the Interior, establishing the side lines from the surveyed upland on the north bank to such medial line between such tract and the adjoining tracts on either side; and


7
(b) The payment to the receiver of such sum or balance as may at the time be owing to the receiver on account of oil wells (whether productive or otherwise) drilled or completed on such tract and within such side lines under the supervision or administration of the receiver—such sum or balance to include all expenditures and advancements of the receiver, whether for materials, labor, receivership expenses, or otherwise, in respect of such wells.